    Case 1:19-cr-00375-SJ Document 10 Filed 08/31/20 Page 1 of 3 PageID #: 20




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

         - against -                                             19 CR 375 (SJ)

CHRISTIAN TRUNZ

                                 Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                     GOVERNMENT’S THIRD UNOPPOSED MOTION
                TO CONTINUE THE DEFENDANT’S SENTENCING HEARING

          The United States of America respectfully submits this Third Unopposed Motion to

Continue the Defendant’s Sentencing Hearing (the “Motion”) and states as follows:

          1.        On August 20, 2019, the defendant pled guilty, pursuant to a plea agreement, to an

     information charging one count of conspiracy to engage in spoofing, in violation of 18 U.S.C.

     § 371, and one count of spoofing, in violation of 7 U.S.C. §§ 6c(a)(5)(C) and 13(a)(2).

          2.        The defendant is not in custody and was released on his own personal recognizance

     with conditions pending sentencing.

          3.        Sentencing in this matter is currently scheduled for September 10, 2020.

          4.        The defendant is cooperating with the Government and is expected to testify in an

     ongoing case in the Northern District of Illinois, which currently is scheduled for trial on

     April 5, 2021.

          5.        The Government respectfully requests that the sentencing hearing be continued for

     six months, to March 10, 2021, in order to allow the defendant to continue his cooperation.

          6.        The undersigned has conferred with counsel for the defendant. The defendant has

     no objection to the requested relief.
   Case 1:19-cr-00375-SJ Document 10 Filed 08/31/20 Page 2 of 3 PageID #: 21




      For the foregoing reasons, the government respectfully requests that the Court grant this

Third Unopposed Motion to Continue the Defendant’s Sentencing Hearing.


Dated: August 31, 2020
                                                   Respectfully submitted,

                                                   ROBERT A. ZINK
                                                   Chief, Fraud Section
                                                   Criminal Division
                                                   U.S. Department of Justice


                                           By:      /s/Matthew F. Sullivan
                                                   Matthew F. Sullivan
                                                   Trial Attorney
                                                   Fraud Section, Criminal Division
                                                   U.S. Department of Justice
                                                   1400 New York Avenue NW
                                                   Washington, DC 20011
                                                   (202) 578-6583
                                                   matthew.sullivan2@usdoj.gov




                                             -2-
   Case 1:19-cr-00375-SJ Document 10 Filed 08/31/20 Page 3 of 3 PageID #: 22




                                CERTIFICATE OF SERVICE

       I hereby certify that, on August 31, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, and that the foregoing document is being served this

day on all counsel of record via transmission of Notice(s) of Electronic Filing.


                                              By:     /s/Matthew F. Sullivan
                                                     Matthew F. Sullivan
                                                     Trial Attorney
                                                     Fraud Section, Criminal Division
                                                     U.S. Department of Justice
